DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Amended claims 1-11 submitted with Preliminary Amendment dated 12/10/2019 are being examined on the merits in this Office Action.
Information Disclosure Statement
U.S. patent publication documents in Information Disclosure Statement dated 12/10/2019 were lined through for listing numbers inconsistent with U.S.A practice or procedure. As an example, US 2015/297109 A1 to Garten et al. needs to be identified as US 2015/0297109 A1.
Specification
The disclosure is objected to because of the following informalities:
 “…until the end of the period of falling asleep The acquisition module and the playing module are assembled in the wearable portion…” in abstract needs to be corrected.  A suggested correction is -- until the end of the period of falling asleep. The acquisition module and the playing module are assembled in the wearable portion--.
“This document therefore describes the simulation of an individual while sleeping” in para. [004] needs to be corrected. A suggested correction is -- This document therefore describes the [[simulation]] stimulation of an individual while sleeping --.
“the processing module 5 comprises a composition module 11 suited for generating an acoustic stimulation from databases of more elementary signals” in para. [038] needs to be corrected. A suggested correction is -- the processing module 5 comprises a composition module 11 suited for generating an acoustic stimulation from databases of one or more elementary signals --.
“For this purpose, the communication module 6b can be able to communicate with said server 100 directly” in para. [064] needs to be corrected. A suggested correction is -- For this purpose, the communication module 6b can [[be able to]] communicate with said server 100 directly--.
“This step can for example be done, using a bank of reference data 19 representative of brain wave patterns, by comparing the measured signal in this bank and by extracting the parts of the measured signal representing those stored in the bank” in para. [091] needs to be corrected. A suggested correction is -- This step can for example be done, using a bank of reference data 19 representative of brain wave patterns, by comparing the measured signal with those stored in this bank and by extracting the parts of the measured signal representing those stored in the bank--.
“According to a first exemplary implementation, the falling-asleep metric determination module 18 determines a falling-asleep estimator from the measurement signal S representative of the heart rhythm of the user measured by the acquisition module 3” in [086] needs to be corrected. A suggested correction is --According to a first exemplary implementation, the falling-asleep metric determination module 18 determines a falling-asleep estimator value from the measurement signal S representative of the heart rhythm of the user measured by the acquisition module 3—or --According to a first exemplary implementation, the falling-asleep metric determination module 18 determines a falling-asleep estimator estimate from the measurement signal S representative of the heart rhythm of the user measured by the acquisition module 3—or --According to a first exemplary implementation, the falling-asleep metric determination module 18 determines a falling-asleep [[estimator]] estimate from the measurement signal S representative of the heart rhythm of the user measured by the acquisition module 3--.
 Appropriate correction is required. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 10 line 1  “The wearable electronic system according to claim 1 wherein” needs to be corrected.  A suggested correction is – The wearable electronic system according to claim 1, wherein –. 
Claim 1 line 3 “suited to”  needs to be corrected.  A suggested correction is “adapted to”.
Claim 1 lines 5, 7, 9 and claim 9 line 2 “suited for”  needs to be corrected.  A suggested correction is “configured for”.
Claim 7 line 2  “sound tracks, sounds, words or scenes” needs to be corrected.  A suggested correction is – the sound tracks, the sounds, the words or scenes – in light of its antecedent in claim 6 line 3 “long length sound tracks, short length sounds, words or scenes, and phrases”. 
Claim 8 line 2 “a portable computer proposing an interface interacting with the processing module” needs to be corrected. A suggestion correction is -- a portable computer [[proposing]] providing an interface interacting with the processing module--.
Claim 10 “wherein the selection module selects an elemental acoustic stimulation sequence based on a falling-asleep metric estimator determined by a falling-asleep metric determination module” needs to be corrected. A suggested correction is – wherein the selection module selects an elemental acoustic stimulation sequence based on a falling-asleep metric estimator estimate determined by a falling-asleep metric determination module --  or – wherein the selection module selects an elemental acoustic stimulation sequence based on a falling-asleep metric estimator value determined by a falling-asleep metric determination module --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in lines 15-16 recites “where at least the acquisition module and the playing module are assembled in the wearable portion” which renders the claim unclear in light of claim 1 line 5 recitation “at least one acquisition module” and claim 1 line 7 “at least one playing module”. It is unclear as to whether “where at least the acquisition module and the playing module are assembled in the wearable portion” is referring to [a] where at least one of the acquisition module and the playing module are assembled in the wearable portion i.e. either acquisition module or the playing module is assembled in the wearable portion or [b] both acquisition module and the playing module are assembled in the wearable portion or [c] some combination of “at least one acquisition module” i.e. (greater than or equal to one acquisition module) and/or  “at least one playing module” i.e. (greater than or equal to one acquisition module) are assembled in the wearable portion. In the interest of furthering prosecution Claim 1 is being interpreted as in [b] both acquisition module and the playing module are assembled in the wearable portion.
Claim 5 in line 2 recite the limitation "the composition module".  There is insufficient antecedent basis for this limitation in the claim.
The term “long length” and “short length” in claim 6 are  relative terms which renders the claim indefinite. The terms “long length” and “short length” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the specification is silent as to what qualifies as a “long length” sound track and “short length” sound track and the length is with respect to what frame of reference.
Claim 10 in line 2 recites “an elemental acoustic stimulation sequence” which renders the claim unclear. More specifically, it is unclear as to whether claim 10 line 2 “an elemental acoustic stimulation sequence” is the same as, different than or in addition to that recites in claim 1 line 10 “at least one elemental acoustic stimulation sequence”. If the same Examiner suggests amending claim 10 line 2 to – [[an]] the at least one elemental acoustic stimulation sequence--.
Dependent claims 2-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-11  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7, and 11 are rejected under 35 U.S.C. 112(d) for the following reasons: 
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Examiner suggests amending claim 4 “The wearable electronic system according to claim 3, wherein a composition module generates an acoustic stimulation sequence signal based on a preset acoustic stimulation sequence template coming from a template database” to -- The wearable electronic system according to claim 3, further comprising a composition module, wherein [[a]] the composition module generates an acoustic stimulation sequence signal based on a preset acoustic stimulation sequence template coming from a template database—to cure the noted issue.
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Examiner suggests amending claim 7 “The wearable electronic system according to claim 6, comprising a module for pairing sound tracks, sounds, words or scenes” to -- The wearable electronic system according to claim 6, further comprising a module for pairing sound tracks, sounds, words or scenes—to cure the noted issue.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Examiner suggests amending claim 11 “The wearable electronic system according to claim 1, wherein a target state indicator is determined, and the selection module selects an elemental acoustic stimulation sequence” to -- The wearable electronic system according to claim 1, [[wherein]] further comprising determination of a target state indicator [[is determined]], and wherein the selection module selects an elemental acoustic stimulation sequence —to cure the noted issue.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan; Yaozhang et al. (Pub. No.: US 20160151602 A1, hereinafter referred to as "Pan") in view of Kahn; Philippe et al. (Pub. No.: US 20130234823 A1, hereinafter referred to as “Kahn”).
As per independent Claim 1, Pan discloses a wearable electronics system for helping a user fall asleep (Pan in at least abstract, fig. 1-5,7, [0002], [0006-0007], [0017-0018], [0020-0022], [0027-0028], [0031-0053], [0058] for example discloses relevant subject-matter. More specifically, Pan in at least fig. 2-4, [0007], [0031], [0040], [0049] for example discloses a wearable electronics system for helping a user fall asleep. See at least Pan [0031] “a system 200 for sound-induced sleep”; [0040] “headband”) comprising: 
a wearable portion suited to clothe the user (In the absence of any explicit definition of the term “clothe”, the term “clothe” is being interpreted under plain, ordinary and customary meaning as “to cover with” (See “Clothe.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/clothe. Accessed 2 May. 2022). Pan in at least fig. 2-4, [0031], [0040], [0049] for example discloses a wearable headband suited to clothe/cover the user. See at least [0049] “headband”); 
an electronic portion comprising, functionally connected to each other (Pan in at least [0031] for example discloses an electronic portion comprising components (210, 230, 250, 270) functionally connected to each other. See at least pan [0031] “a system 200 for sound-induced sleep … comprises a detector module 210 configured to detect brainwave signals of a subject 201, an analyzer module 230 configured to analyze the brainwave signals to determine a current sleepy state of the subject, a processor module 250 configured to select a sound in response to the current sleepy state based on a quantified association index between the brainwave signals and acoustical features of the sound, and a player module 270 configured to play the sound to the subject.”);
at least one acquisition module suited for making a physiological measurement of the user (Here, the term “module” is being interpreted as a computer processor executable program/ function. Pan in at least [0031] for example discloses at least one acquisition module 210 suited for making a physiological measurement of the user); 
at least one playing module suited for playing an acoustic stimulation to the user (Pan in at least [0031] for example discloses at least one playing module 270 suited for playing an acoustic stimulation to the user); 
a memory storing a plurality of elemental acoustic stimulation sequences (Pan in at least [0021], [0049] for example discloses a memory storing a plurality of elemental acoustic stimulation sequences. See at least pan [0021] “sound played to the subject may comprise music, nature sounds, electronic sounds, and the like. There may be a databank or a sound library for storing such sounds for inducing sleep, such as a sleep therapy compact disk (CD). The selected sound may comprise a single musical song/sound or a list of sounds comprising multiple musical songs and/or other type of sounds. The list of sounds comprised in the selected sound may be pre-stored as a whole in which the sounds are particularly arranged in a preset sequence to induce sleep” and [0049] “Sound with known acoustical features is stored in a sound library… includes forty pieces of music from several CD that special designed for sleep therapy”); 
a processing module comprising a selection module suited for, repetitively during a period of falling asleep, selecting at least one elemental acoustic stimulation sequence from the plurality of elemental acoustic stimulation sequences stored in memory, depending on a history of previously played acoustic stimulations and depending on the physiological measurement (Pan in at least fig. 2, 7, [0021], [0031], [0037], [0041], [0049], [0052-0053] for example discloses a processing module (250, 232, 234, 236, postprocessor) comprising a selection module ([0031]) suited for, repetitively during a period of falling asleep, selecting at least one elemental acoustic stimulation sequence from the plurality of elemental acoustic stimulation sequences stored in memory ([0021], [0049]), depending on a history of previously played acoustic stimulations (fig. 7 “706”, [0052-0053]) and depending on the physiological measurement ([0045-0046])),
where the playing module is ordered to play said acoustic stimulation sequence, until the end of the period of falling asleep (Pan in at least fig. 7, [0052-0053] for example discloses where the playing module 270 is ordered to play said acoustic stimulation sequence, until the end of the period of falling asleep. See at least pan [0052] “The process is started for subject 1 at step 701. A first sound is randomly selected from the sound library and played to the subject at steps 702 and 703. At step 704, the subject is assessed on whether he/she is asleep. Based on the assessment, the process will go to step 705 if the subject is asleep or go to step 707 if the subject is not asleep. The first sound will discontinue playing at step 705”); 
where at least the acquisition module is assembled in the wearable portion (Pan in at least fig. 2-4, [0031], [0040], [0049] for example discloses where at least the acquisition module 210 is assembled in the wearable portion/headband. See at least pan [0049] “EEG signals were acquired using a headband”).
Pan  does not explicitly disclose where the acquisition module and the playing module are assembled in the same wearable portion.
However, in an analogous sleep inducing wearable electronics system field of endeavor, Kahn discloses a wearable electronics system for helping a user fall asleep (Kahn in at least abstract, fig. 1-5, 7, 8, [0002], [0013-0014], [0016-0017], [0021], [0023-0059], [0093-0099] for example discloser relevant subject-matter. More specifically, Kahn in fig. 1-2, [0013-0014], [0016-0017], [0035] a wearable electronics system for helping a user fall asleep. See at least Kahn [0014] “the system may use music or other sound patterns to guide the user into a deep sleep. In one embodiment, other conditions may also be adjusted to guide the user to the appropriate sleep state”; [0016]” sleep sensing system 100 includes sensor system 105. The sensor system 105 may be embodied in a body-worn device”) comprising: 
where the acquisition module and the playing module are assembled in the wearable portion (Kahn in [0016-0017], [0035] for example discloses  where at least the acquisition module and the playing module are assembled in the wearable portion. Kahn[0016]”sleep sensing system 100 …sensor system 105 may be embodied in a body-worn device”; [0017] “The sleep sensing system 100 further includes a sound output system 150… implemented in the same device as the sensor system 105, such as a speaker integrated into … sensing system 140”; [0035] “Output system 260 may include one or more of a speaker/transducer 262 implemented … in the same device, or headset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable portion of the wearable electronics system for helping a user fall asleep  as taught by Pan, by further including  the playing module in the same wearable system as well, as taught by Kahn. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that physically co-locating the playing module in the same wearable component as the sensor system, would enhance the speed of communication between the sensor system and the sound output system in a manner facilitating the guiding of the user to an improved sleep pattern in real time via controlling the sound output system to generate sounds based on the real time data obtained by the sensors (Kahn, [0017]).

As per dependent Claim 2, the combination of Pan and Kahn as a whole further discloses wearable electronic system wherein the end of the period of falling asleep is determined by an end determination module of the processing module based on the physiological measurement (Pan in at least fig. 3-4, 7, [0039-0044], [0049-0052], [0058] for example discloses wherein the end of the period of falling asleep (see fig. 7 “yes” transition between “704” and “705”) is determined by an end determination module (fig. 3-4, “330”) of the processing module based on the physiological measurement. See at least [0041] “The sleep aware EEG feature extraction 432 extracts various sleep-aware features from the brainwave signals detected by the EEG… sleep stage detector 444 to detect the subject's sleep stages, including wake stage, light sleep stage (N1), light sleep stage (N2), deep sleep stage (N3), and REM sleep stage… A sleep stage is determined by analysing the brainwaves of the subject”; [0052]” At step 704, the subject is assessed on whether he/she is asleep. Based on the assessment, the process will go to step 705 if the subject is asleep or go to step 707 if the subject is not asleep.”).

As per dependent Claim 3, the combination of Pan and Kahn as a whole further discloses wearable electronic system wherein the electronic portion generates, by repeated use of the selection module, an acoustic stimulation comprising a temporal succession of acoustic stimulation sequence signals (Pan in at least fig. 4-3, 6-7, [0017], [0021], [0038], [0049] for example discloses wherein the electronic portion generates, by repeated use of the selection module via adaptive sound selection, an acoustic stimulation comprising a temporal succession of acoustic stimulation sequence signals. See at least Pan [0017] “sound-induced sleep method and a system …combines music therapy and brain-computer interface… continuously and adaptively selects the most suitable sound to quickly induce a good quality sleep. The sound is selected in response to the brainwaves.”; [0021] “The selected sound may comprise a single musical song/sound or a list of sounds comprising multiple musical songs and/or other type of sounds””), and in which the temporal succession is determined by the selection module depending on the history of previously played acoustic stimulations and/or depending on the physiological measurement (Pan in at least fig. 4-3, 6-7, [0038], [0021], [0047], [0049]  for example discloses the temporal succession is determined by the selection module depending on the history of previously played acoustic stimulations (see fig. 4, 7) and/or depending on the physiological measurement (see fig. 3, 4, [0047]). See at least [0021] “The selected sound may comprise a single musical song/sound or a list of sounds comprising multiple musical songs and/or other type of sounds. The list of sounds comprised in the selected sound may be pre-stored as a whole in which the sounds are particularly arranged in a preset sequence to induce sleep”; [0047] “a selecting sound step …. Based on the sleepy state detected and the brain-sound association quantified, the most suitable sound can be automatically and adaptively selected from a sound library to fit the current brain state of the subject”; [0049] “Sound with known acoustical features is stored in a sound library… includes forty pieces of music from several CD that special designed for sleep therapy”).
As per dependent Claim 4, the combination of Pan and Kahn as a whole further discloses the wearable electronic system wherein a composition module generates an acoustic stimulation sequence signal based on a preset acoustic stimulation sequence template coming from a template database (Pan in at least [0021], [0035], [0047], [0049] for example discloses a composition module generates an acoustic stimulation sequence signal based on a preset acoustic stimulation sequence template coming from a template database. See at least Pan [0021] “The sound played to the subject may comprise music, nature sounds, electronic sounds, and the like. There may be a databank or a sound library for storing such sounds for inducing sleep, such as a sleep therapy compact disk (CD). The selected sound may comprise a single musical song/sound or a list of sounds comprising multiple musical songs and/or other type of sounds. The list of sounds comprised in the selected sound may be pre-stored as a whole in which the sounds are particularly arranged in a preset sequence to induce sleep”; [0035]” The processor module may be further configured to select the sound in accordance with a preset sequence of sounds.”; [0047] “The sound may be stored in a sequence determined in response to the similarity between the sounds.”; [0049] “Sound with known acoustical features is stored in a sound library. The sound library includes forty pieces of music from several CD that special designed for sleep therapy.” ).
As per dependent Claim 5, the combination of Pan and Kahn as a whole further discloses the wearable electronic system wherein the composition module generates an acoustic stimulation sequence signal by superposition of several elemental acoustic stimulation sequences (Pan in at least [0021], [0047] and Pan in at least Kahn [0014], [0024], [0031], [0048], [0056] for example discloses an acoustic stimulation sequence signal generated by superposition of several elemental acoustic stimulation sequences such as a musical song or ITUNES music which encompasses sound combination of words and music superpositioned on each other. Thus, combination of applied art as a whole discloses subject-matter as explicitly, positively and specifically recited  by the Applicants. See at least Pan [0021] “sound played to the subject may comprise music, nature sounds, electronic sounds, and the like. … The selected sound may comprise a single musical song/sound or a list of sounds comprising multiple musical songs and/or other type of sounds”; Pan [0047] “a new sound with similar acoustic features to the previous song will be chosen to be subsequently played. On the other hand, if the subject's sleepiness is not increasing according to the sleepiness score of the subject, the sound will discontinue playing and a new sound with least similar acoustic features to the previous song will be chosen to be subsequently played.”; see Kahn [0014] “the system may use music or other sound patterns to guide the user into a deep sleep”; Kahn [0024] “provide sounds to the sleep sensing system 100. …to enable a user to download music or other appropriate sound sets from a store, such as the ITUNES MUSIC STORE.TM..”; Kahn [0031] “sound selector 252 may select a sound from sound database 254, or use sound generator 270 to select the appropriate sound(s), to either maintain the user in their current sleep state, or transition them to the appropriate optimal next sleep stage”; Kahn [0048] “sounds may be music, tones, soundscapes of nature or water, sounds below the threshold of hearing, vibrations, binaural beats, etc.”; Kahn [0056] “the sound type may be based on user preferences, entered through a user interface….the system may utilize existing musical compositions, either as is or with modifications to assist in guiding a user into the optimal sleep state.”).
As per dependent Claim 6, the combination of Pan and Kahn as a whole further discloses the wearable electronic system wherein the elemental acoustic stimulation sequences are generated from databases of long length sound tracks, short length sounds, words or scenes, and phrases (Pan in at least [0021] and Kahn in at least [0014], [0024], [0031] for example discloses elemental acoustic stimulation sequences are generated from databases that includes components enumerated. Thus, combination of applied art as a whole discloses subject-matter as explicitly, positively and specifically recited  by the Applicants. See at least Pan [0021] “sound played to the subject may comprise music, nature sounds, electronic sounds, and the like. There may be a databank or a sound library for storing such sounds for inducing sleep, such as a sleep therapy compact disk (CD). The selected sound may comprise a single musical song/sound or a list of sounds comprising multiple musical songs and/or other type of sounds”; Kahn [0014] “the system may use music or other sound patterns to guide the user into a deep sleep”; Kahn [0024] “provide sounds to the sleep sensing system 100. …to enable a user to download music or other appropriate sound sets from a store, such as the ITUNES MUSIC STORE.TM..”; Kahn [0031] “sound selector 252 may select a sound from sound database 254, or use sound generator 270 to select the appropriate sound(s), to either maintain the user in their current sleep state, or transition them to the appropriate optimal next sleep stage”).
As per dependent Claim 7, the combination of Pan and Kahn as a whole further discloses the wearable electronic system comprising a module for pairing sound tracks, sounds, words or scenes (Pan in at least [0027], [0031], [0047], [0053], [0058] for example discloses a module for pairing sound tracks, sounds, words or scenes based on at least indirectly on a quantified association index metric. Kahn in at least [0056] for example discloses a module for pairing sound tracks, sounds, words or scenes based on user preference such as nature sounds/theme. Thus, combination of applied art as a whole discloses subject-matter as explicitly, positively and specifically recited  by the Applicants. See at least Pan [0027] “by selecting appropriate sounds based on the qualified association index and playing the sounds, the brainwaves can be manipulated and, thus, a sleep can be induced.”; Pan [0031] “a processor module 250 configured to select a sound in response to the current sleepy state based on a quantified association index between the brainwave signals and acoustical features of the sound”; Pan [0047] “The sound may be stored in a sequence determined in response to the similarity between the sounds.”; Pan [0053] “the sleepy states detection module will select the next new sound according to the current sleepy state of the subject. The new sound is selected based on the qualified association index between the brainwaves and the acoustical features of the sounds. This process will continue until the sleep stage detection module finds that the subject has already fallen asleep and decides to discontinue playing sounds.”; Pan[0058]” A method to generate sleepiness score …. based on a user's EEG signal… The sleepiness score reflects brain responses to sound stimulus regarding sleepiness… adaptively selecting sound based on the quantified association index between sleepy state and the sound … for inducing faster and better sleep.“ Kahn [0048] “the selected conditions are implemented. These conditions may include sounds…and/or other types of output that may impact the user's sleep… sounds may be music, tones, soundscapes of nature or water…binaural beats, etc.”; [0056] “the sound type may be based on user preferences, entered through a user interface. For example, the user may indicate that he or she has a preference for nature sounds. In that case, the appropriate nature sounds would be selected” ).
As per dependent Claim 8, the combination of Pan and Kahn as a whole further discloses the wearable electronic system further comprising a portable computer proposing an interface interacting with the processing module (Kahn in at least fig. 1-2, [0020-0021], [0025], [0034], [0056] for example discloses a portable computer proposing an interface interacting with the processing module. See at least Kahn [0020] “the interface between the wristband 110 and the smart phone 120 or other computer system 170 may be through an audio jack interface. In one embodiment, the interface may be through a BLUETOOTH.TM. or other personal area network interface”; Kahn [0034] “the user may enter condition preferences through user interface 265, or via a user interface 298 on computing system 280.”).

As per dependent Claim 9, the combination of Pan and Kahn as a whole further discloses the wearable electronic system wherein the acquisition module is suited for making a physiological measurement of an acceleration, a movement, a heartbeat, a breathing cycle, a blood oxygen saturation or an electroencephalogram of the user (Pan in fig. 4, [0020], [0040] for example discloses wherein the acquisition module is suited for making a physiological measurement of an acceleration, a movement, a heartbeat, a breathing cycle, a blood oxygen saturation or an electroencephalogram of the user. See at least [0040] “brainwave signals are measured by a headband EEG sensor 310. The brainwave signals are then sent to three preprocessors … sleep aware EEG feature extraction 432, noise level assessment 434, and subject-specific baseline detection 436”).
As per dependent Claim 10, the combination of Pan and Kahn as a whole further discloses the wearable electronic system wherein the selection module selects an elemental acoustic stimulation sequence based on a falling-asleep metric estimator determined by a falling-asleep metric determination module based on the physiological measurement (Pan in at least [0007], [0019], [0020-0021], [0027], [0031], [0053], [0058] for example discloses selecting an elemental acoustic stimulation sequence based on a falling-asleep metric estimator value (i.e. prior art sleepiness score) determined by a falling-asleep metric (i.e. prior art quantified association index) determination module based on the physiological/EEG measurement. See at least Pan [0007] “processor module is configured to select a sound in response to the current sleepy state based on a quantified association index between the brainwave signals and acoustical features of the sound”; Pan [0020] “Each sleepy state may be assigned a sleepiness score to quantify the sleepiness”; Pan [0021] “sound played to the subject may comprise music, nature sounds, electronic sounds, and the like. There may be a databank or a sound library for storing such sounds for inducing sleep, such as a sleep therapy compact disk (CD). The selected sound may comprise … a list of sounds comprising multiple musical songs and/or other type of sounds”; Pan [0027] “by selecting appropriate sounds based on the qualified association index and playing the sounds, the brainwaves can be manipulated and, thus, a sleep can be induced.”; Pan[0058]” A method to generate sleepiness score …. based on a user's EEG signal… The sleepiness score reflects brain responses to sound stimulus regarding sleepiness… adaptively selecting sound based on the quantified association index between sleepy state and the sound … for inducing faster and better sleep.“).
As per dependent Claim 11, the combination of Pan and Kahn as a whole further discloses the wearable electronic system wherein a target state indicator is determined (Pan fig. 1, 7, [0020], [0052-0053], [0058] for example discloses a target state/sleepiness indicator is determined. See at least [0020] “The brainwave signals are detected using sensors placed on the scalp, such as using sensors for an Electroencephalography (EEG)… Each sleepy state may be assigned a sleepiness score to quantify the sleepiness”; [0052] “At step 704, the subject is assessed on whether he/she is asleep.”; Pan[0058]” A method to generate sleepiness score …. based on a user's EEG signal… The sleepiness score reflects brain responses to sound stimulus regarding sleepiness… for inducing faster and better sleep.“), and the selection module selects an elemental acoustic stimulation sequence from a database relating a possibility of reaching the targeted state indicator for the user and the elemental acoustic stimulation sequences(Pan fig. 1, 6-7, [0021], [0034], [0038], [0040], [0047], [0052-0053], [0058] for example discloses  selecting an elemental acoustic stimulation sequence from a database relating a possibility of reaching the targeted state/sleepiness score indicator for the user and the elemental acoustic stimulation sequences. See at least Pan [0021] “selected sound may comprise a list of sounds comprising multiple musical songs and/or other type of sounds. The list of sounds comprised in the selected sound may be pre-stored as a whole in which the sounds are particularly arranged in a preset sequence to induce sleep” [0034] “processor module may be further configured to select the sound in accordance with a preset sequence of sounds”; Pan [0038] “Based on the updated association pattern, sound is adaptively selected in response to the current sleepy state at step 350. In conjunction with the parameters determined at step 337, the selected sound is sent for playing to the subject 301 at step 370. The process is repeatedly going on before and during sleep of the subject 201. Accordingly, the subsequent sound is selected based on the brain response of each individual subject to the previous sound. Thus, the present method provides an individualizable sleep-inducing method by adaptively selecting sounds for each particular individual subject.”; Pan [0040] “the sleep stage is individually determined and then the sound is individually selected in response to each subject.”; Pan [0047] “a selecting sound step …Based on the sleepy state detected and the brain-sound association quantified, the most suitable sound can be automatically and adaptively selected from a sound library to fit the current brain state of the subject”; Pan [0053] “first sound is randomly selected from the sounds in the sound library. Then the sleepy states detection module will select the next new sound according to the current sleepy state of the subject. The new sound is selected based on the qualified association index between the brainwaves and the acoustical features of the sounds. This process will continue until the sleep stage detection module finds that the subject has already fallen asleep and decides to discontinue playing sounds.”; Pan[0058]” sleepiness score reflects brain responses to sound stimulus regarding sleepiness… adaptively selecting sound based on the quantified association index between sleepy state and the sound“).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20150367097 A1 for disclosing an entrainment system for sleep induction, detecting and tracking that includes a biometric monitor for analyzing single- and multiple-respiration patterns of a user and a stimulus generator for providing multiple stimuli including musical auditory stimuli each bearing selectable relationships with selected temporal characteristics of the monitored respiration patterns similar in term of use of auditory stimuli responsive to user biometrics to induce sleep in a user to that disclosed and claimed.
US 20150305667 A1 for disclosing therapeutic system that uses audio stimuli selected or coordinated based on brain state such as REM sleep determined from an EEG signal acquired from the patient to deliver therapeutic audio stimuli, with the audio delivery component incorporated in a wearable apparatus such as glasses with earphones, hat, headband similar in term of use of auditory stimuli responsive to user EEG biometrics to render therapy in a user to that disclosed.
US 20140275741 A1 for disclosing system and method of all-night sleep management that provides audio that a media player plays without potentially disruptive transitions to help users to fall and stay asleep or to prevent failing to fall asleep or to prevent waking up of otherwise sensitive sleepers and provides an audio, video or other signal that an audio, video or other media player plays incorporating pacing, binaural beats, waveform manipulation, brainwave entrainment or other techniques to guide users from the awake state, through one or more initial, staged intermediate sleep stages and back into the awake state  use of auditory stimuli responsive to user parameters such as REM, NREM and/or wake-up phases, duration of sleep over the sleep phase of the daily sleep/wake cycle to induce sleep in a user to that disclosed and claimed.
US 20110295083 A1 for disclosing devices, systems, and methods that adjust conditions affecting the physiologic and physical conditions of an individual while sleeping, so that the individual achieves deep, restorative sleep similar in term of use of electronic devices to facilitate sleep in a user responsive to user’s biometric monitoring to that disclosed.
US 20100087701 A1 for disclosing sleep guidance system that uses biometric signals to determine the sleeper's sleep states via EEG recorded from the forehead using dry electrodes, two modified EOG channels and head movements recorded with an accelerometer and renders auditory stimulation via stimulus generator that includes embedded ear pads with small speakers to deliver audio stimulation to the subject responsive to the biometric signals similar in terms of use of auditory stimuli responsive to user biometrics to enhance sleep in a user to that disclosed.
US 4883067 A for disclosing an EEG-music resonance method and apparatus for translating an electroencephalographic (EEG) signal into specifically engineered music, feeding back that music to a selected area of the brain, via the ear, from which the EEG signal was generated so as to induce and control a wide variety of psychological and physiological states similar in terms of use of audio stimulation to effect desired brain states such as relaxation/sleep to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            	May 3, 2022